Exhibit 10.2
PLEDGE AGREEMENT
 
PLEDGE AGREEMENT dated as of January 21, 2005, between Matria Healthcare, Inc.,
a Delaware corporation formerly known as Matria Holding Company, Inc. (the
"Grantor"), and HFG Healthco-4 LLC, a Delaware limited liability company (the
"Lender").
 
PRELIMINARY STATEMENTS. The Lender has entered into that certain Loan and
Security Agreement dated as of October 22, 2002, by and among Matria Women’s and
Children’s Healthcare, Inc., a Delaware corporation ("Matria WCH"), as the
successor by merger to Matria Healthcare, Inc., a Delaware corporation, Diabetes
Acquisition, Inc., a Georgia corporation, Gainor Medical Acquisition Company, a
Georgia corporation, Diabetes Management Solutions, Inc., a Delaware
corporation, Diabetes Self Care, Inc., a Virginia corporation, Matria
Laboratories, Inc., a Delaware corporation, Facet Technologies, LLC, a Georgia
limited liability company, Matria of New York, Inc., a New York corporation,
Matria Healthcare of Illinois, Inc., a Georgia corporation and Quality Oncology,
Inc., a Delaware corporation, as Borrowers, and the Lender (as amended, modified
or supplemented from time to time in accordance with its terms, including by
that certain Consent Agreement and Amendment No. 6 to Loan and Security
Agreement dated as of December 31, 2004, the "LSA").
 
The Lender has agreed to extend Revolving Advances and certain other financial
accommodations to the Borrowers pursuant to, and subject to the terms and
conditions of, the LSA. The Grantor is the sole shareholder of Matria WCH and is
benefitting from the transactions described in the LSA and is a beneficiary
thereof.
 
The Grantor has agreed, pursuant to the terms of the Consent Agreement and
Amendment No. 6 referred to above (the "Consent Agreement") to execute and
deliver the Guarantee dated as of even date herewith in favor of the Lender and
a pledge agreement in the form hereof to secure the Guaranteed Obligations (as
such term is defined in the Guarantee) and all other obligations of the Grantor
under the Guarantee and this Pledge Agreement, including without limitation any
and all reasonable costs and expenses (including reasonable counsel fees and
expenses) paid or incurred in enforcing any rights under the Guarantee or this
Pledge Agreement (the "Obligations").
 
NOW, THEREFORE, the Grantor and the Lender hereby agree as follows:
 
1.  Pledge. As security for the payment and performance in full of the
Obligations, the Grantor hereby transfers, grants, bargains, sells, conveys,
hypothecates, pledges, sets over, endorses over, and delivers unto the Lender,
and grants to the Lender, for its own benefit, a security interest in, (a) the
shares of capital stock, limited liability company interests and membership
interests listed in Schedule I annexed hereto next to the Grantor’s name (the
"Initial Pledged Equity") and any additional shares of common stock, limited
liability company interests and membership interests of the Borrowers and any
other subsidiaries of the Grantor obtained in the future by the Grantor
(collectively, the Initial Pledged Equity together with all such additional
shares, limited liability company interests or membership interests pledged in
the future, the "Pledged Equity") and (b) subject to Section 5 below, all
proceeds of the Pledged Equity, including, without limitation, all cash,
securities or other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for any of or all such
Pledged Equity (the items referred to in clauses (a) and (b) being collectively
called the "Collateral"). Upon delivery to the Lender, any securities now or
hereafter included in the Collateral including, without limitation, the Pledged
Equity (the "Pledged Securities") shall be accompanied by undated stock powers
duly executed in blank in the form attached hereto as Exhibit A or other
instruments of transfer reasonably satisfactory to the Lender and by such other
instruments and documents as the Lender may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule showing a description of
the securities theretofore and then being pledged hereunder, which schedule
shall be attached hereto as Schedule I and made a part hereof. Each schedule so
delivered shall supplement or supersede, as applicable, any prior schedules so
delivered.
 
2.  Delivery of Collateral. The Grantor agrees to deliver promptly or cause to
be delivered to the Lender any and all Pledged Securities, and any and all
certificates or other instruments or documents representing any of the
Collateral (together with any necessary endorsement).
 
3.  Representations, Warranties and Covenants. The Grantor hereby represents,
warrants and covenants to and with the Borrower and the Lender that:
 
(a)  It is a corporation, duly incorporated, validly existing and in good
standing under the laws of the state of its incorporation set forth in the
preamble hereto, and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect. For the purposes of this Pledge
Agreement, "Material Adverse Effect" means any event, condition, change or
effect that (i) has a materially adverse effect on the business, Properties,
capitalization, assets, liabilities, operations or financial condition of the
Grantor, (ii) materially impairs the ability of the Grantor to perform its
obligations under this Pledge Agreement, or (iii) materially impairs the
validity or enforceability of, or materially impairs the rights, remedies or
benefits available to the Lender under this Pledge Agreement or any other
Document.
 
(b)  The execution, delivery and performance by it of this Pledge Agreement and
the actions contemplated hereby (i) are within its corporate powers, (ii) have
been duly authorized by all necessary corporate action, (iii) do not contravene
(1) its charter or its bylaws, (2) any law, rule or regulation applicable to it,
(3) any contractual restriction binding on or affecting it or its Property, or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its Property, and (iv) do not result in or require the creation
of any Lien upon or with respect to any of its Properties, other than in favor
of the Lender pursuant to the terms hereof. This Pledge Agreement has been duly
executed and delivered by it.
 
(c)  This Pledge Agreement constitutes the legal, valid and binding obligation
of the Grantor, enforceable against the Grantor in accordance with its terms,
except as limited by bankruptcy, insolvency, moratorium, fraudulent conveyance
or other laws relating to the enforcement of creditors' rights generally and
general principles of equity (regardless of whether enforcement is sought at
equity or law).
 
(d)  No consent, approval, authorization or other action by, and no notice to or
of, or declaration or filing with, any governmental or other public body, or any
other Person, is required for the due authorization, execution, delivery and
performance by the Grantor of this Pledge Agreement or the consummation of the
transactions contemplated hereby, except for disclosure filings required by
applicable securities laws and such filings or notices as may be necessary to
perfect the Lien granted to the Lender pursuant to this Agreement;
 
(e)  Except as disclosed on Schedule II hereto, there is no pending or, to its
knowledge, threatened action or proceeding or injunction, writ or restraining
order affecting it before any court, Governmental Entity or arbitrator which
could reasonably be expected to result in a Material Adverse Effect.
 
(f)  No proceeding referred to in paragraph (h) of Exhibit V of the LSA is
pending against the Grantor and no other event referred to in such paragraph (h)
of such Exhibit V has occurred and is continuing with respect to the Grantor,
and the property of the Grantor is not subject to any assignment for the benefit
of creditors;
 
(g)  The Grantor is the sole shareholder of Matria WCH and Matria WCH has no
outstanding rights, options, warrants or agreements pursuant to which it may be
required to sell any of its capital stock interests;
 
(h)  Except for the security interest granted to the Borrower and assigned to
the Lender, the Grantor (i) is and will at all times continue to be the direct
owner, beneficially and of record, of the Pledged Securities that it is pledging
hereunder, (ii) holds the Collateral that it is pledging hereunder free and
clear of all Liens, charges, encumbrances and security interests of every kind
and nature, and the Pledged Equity is subject to no options to purchase or any
similar or other rights of any person, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create any security interest in, the Collateral
that it is pledging hereunder including, without limitation, by virtue of
becoming bound by any agreement which restricts in any manner the rights of any
present or future holder of any Pledged Equity with respect thereto, and (iv)
subject to Section 5 below, will cause any and all Pledged Securities and other
certificates, instruments or documents evidencing or representing any of the
Collateral, whether for value paid by the Grantor or otherwise, to be forthwith
deposited with the Lender and pledged or assigned hereunder.
 
(i)  The Grantor (i) has good right and legal authority to pledge the Collateral
it is pledging hereunder in the manner hereby done or contemplated, (ii) will
not amend, modify or supplement any Pledged Equity without the prior written
consent of the Borrower and the Lender, nor forgive any indebtedness evidenced
by any Pledged Equity, and (iii) will defend its title or interest thereto or
therein against any and all attachments, Liens, claims, encumbrances, security
interests or other impediments of any nature, however arising, of all persons
whomsoever.
 
(j)  No consent or approval of any governmental body or regulatory authority or
any securities exchange was or is necessary to the validity of the pledge
effected hereby;
 
(k)  By virtue of the execution and delivery by the Grantor of this Pledge
Agreement, when the certificates, instruments or other documents representing or
evidencing the Collateral are delivered to the Lender in accordance with this
Pledge Agreement and UCC financing statement in the form attached hereto as
Exhibit B are filed in the appropriate jurisdictions, the Lender will obtain a
valid and perfected first Lien upon and security interest in such Collateral as
security for the repayment of the Obligations, prior to all other Liens and
encumbrances thereon and security interests therein.
 
(l)  The pledge effected hereby is effective to vest in the Lender the rights in
the Collateral as set forth herein.
 
(m)  All of the Pledged Equity has been duly authorized and validly issued and
as at the date hereof, the Initial Pledged Equity constitutes all of the issued
and outstanding shares of capital stock of the issuers listed on Schedule I
annexed hereto.
 
(n)  The Grantor is located in the State of formation set forth in the preamble
hereto for the purposes of Section 9-307 of the UCC as in effect in the State of
New York.
 
All representations, warranties and covenants of the Grantor contained in this
Pledge Agreement shall survive the execution, delivery and performance of this
Pledge Agreement until the termination of this Pledge Agreement pursuant to
Section 14 hereof.
 
4.  Registration in Nominee Name; Denominations. Upon the occurrence and during
the continuance of an Event of Default, the Lender shall have the right (in
their sole and absolute discretion with subsequent notice to the Grantor) to
transfer to or to register the Pledged Securities in their own name or the name
of their nominee. In addition, the Lender shall at all times following the
occurrence and during the continuance of an Event of Default have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Pledge
Agreement.
 
5.  Voting Rights; Dividends; etc.
 
(a)  Unless and until an Event of Default under the LSA ("Event of Default")
shall have occurred and be continuing:
 
(i)  The Grantor shall be entitled to exercise any and all voting and/or
consensual rights and powers accruing to an owner of Pledged Securities or any
part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement provided that such action would not adversely affect the rights
inuring to the Grantor and its successors, transferees and assigns, including,
without limitation, the Lender, under this Pledge Agreement or adversely affect
the rights and remedies of the Lender under this Pledge Agreement or the ability
of the Lender to exercise the same.
 
(ii)  The Lender shall execute and deliver to the Grantor, or cause to be
executed and delivered to the Grantor, all such proxies, powers of attorney, and
other instruments as the Grantor may reasonably request for the purpose of
enabling the Grantor to exercise the voting and/or consensual rights and powers
which they are entitled to exercise pursuant to subparagraph (i) above.
 
(iii)  The Grantor shall be entitled to receive and retain any and all cash
dividends paid on the Pledged Securities only to the extent that such cash
dividends are permitted by, and otherwise paid in accordance with the terms and
conditions of, the LSA and applicable laws. Any and all
 
a.    noncash dividends,
 
b.    stock or dividends paid or payable in cash or otherwise in connection with
a partial or total liquidation or dissolution, and
 
c.    instruments, securities, other distributions in property, return of
capital, capital surplus or paid-in surplus or other distributions made on or in
respect of Pledged Securities (other than dividends permitted by this Section
5(a)(iii)), whether paid or payable in cash or otherwise, whether resulting from
a subdivision, combination or reclassification of the outstanding capital stock
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise (together with a. and b. above,
"Distributions"), shall be and become part of the Collateral. If any
Distributions are received by the Grantor upon the occurrence or during
continuance of an Event of Default or otherwise in violation of this Agreement,
the LSA or any other Document (as such term is defined in the LSA), such
Distribution shall not be commingled by the Grantor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Lender and shall be forthwith delivered to the
Lender in the same form as so received (with any necessary endorsement).
 
(b)  Upon the occurrence and during the continuance of an Event of Default, all
rights of the Grantor to receive any dividends, stock, instruments, securities
and other distributions which the Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 5 shall cease, and all such rights shall
thereupon become vested in the Lender, which shall have the sole and exclusive
right and authority to receive and retain such dividends. All dividends which
are received by the Grantor contrary to the provisions of this Section 5(b)
shall be received in trust for the benefit of the Lender, shall be segregated
from other property or funds of the Grantor and shall be forthwith delivered to
the Lender as Collateral in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Lender pursuant to the provisions of this Section 5 (b) shall be retained by
the Lender in an account to be established by the Lender upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 8 hereof.
 
(c)  Upon the occurrence and during the continuance of an Event of Default, all
rights of the Grantor to exercise the voting and consensual rights and pursuant
to the irrevocable proxy granted herein, powers which it is entitled to exercise
pursuant to Section 5(a)(i) shall cease, and all such rights shall thereupon
become vested in the Lender, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers.
 
(d)  In order to permit the Lender to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant to Section 5(c) and to
receive all dividends and other distributions which it may be entitled to
receive under Section 5(a)(iii) or Section 5(b), the Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Lender all
such proxies, dividend payment orders and other instruments as the Lender may
from time to time reasonably request.
 
Without limiting the effect of the foregoing, the Grantor does hereby constitute
and appoint the Lender as its proxy, and the Lender shall have the right, upon
the occurrence and during the continuance of an Event of Default, to exercise
all rights, benefits, privileges and powers accruing to the Grantor, as owner of
the Pledged Securities, including, without limitation, giving or withholding
consent, calling and attending shareholders to be held from time to time with
full power to vote and act for and in the name, place, and stead of the Grantor
and in the same manner, to the same extent, and with the same effect that the
Grantor would if personally present at such meetings, giving to the Lender full
power of substitution and revocation, which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the issuer thereof) by any person
(including the issuer of the Pledged Equity or any officer or agent thereof).
 
THIS PROXY IS IRREVOCABLE
 
Any proxy or proxies heretofore given by the Grantor to any person or persons
whatsoever are hereby revoked. This proxy shall continue in full force and
effect until such time as all Obligations are paid and satisfied in full.
 
6.  Issuance of Additional Stock. The Grantor agrees that it will cause each of
its subsidiaries not to issue any stock, limited liability company interests and
other securities to any Person other than the Grantor, whether in addition to,
by stock dividend or other distribution upon, or in substitution for, the
Pledged Securities or otherwise; provided, however, that if an Event of Default
shall have occurred or is continuing, Grantor will not permit its subsidiaries
to issue any stock or other securities to any Person whatsoever.
 
7.  Remedies upon Event of Default. If an Event of Default shall have occurred
and be continuing, the Lender may sell or otherwise dispose of all or any part
of the Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Lender
shall deem appropriate. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of the
Grantor, and the Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which the Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.
 
The Lender shall give the Grantor 10 days’ written notice (which the Grantor
agrees is reasonable notice within the meaning of Section 9-504(3) of the
Uniform Commercial Code as in effect in New York) of the Lender’s intention to
make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Lender may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Lender may (in its
sole and absolute discretion) determine. The Lender shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Lender may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Lender until the sale price is paid by
the purchaser or purchasers thereof, but the Lender shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public sale made pursuant to this Section
7, the Lender may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay or appraisal on the part of the Grantor (all
said rights being also hereby waived and released to the extent permitted by
law), with respect to the Collateral or any part thereof offered for sale and
the Lender may make payment on account thereof by using any claim then due and
payable to the Lender from the Grantor as a credit against the purchase price,
and the Lender may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to the Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Lender shall be free to
carry out such sale and purchase pursuant to such agreement, and the Grantor
shall not be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Lender shall have
entered into such an agreement all defaults under the LSA and the Guarantee
shall have been remedied and the Obligations paid in full. The Grantor shall
remain liable for any deficiency. As an alternative to exercising the power of
sale herein conferred upon it, the Lender may proceed by a suit or suits at law
or in equity to foreclose this Pledge Agreement and to sell the Collateral or
any portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.
 
8.  Application of Proceeds of Sale. The proceeds of any sale of Collateral, as
well as any Collateral consisting of cash, shall be applied by the Lender
promptly as follows:
 
FIRST, to the payment of all reasonable costs and expenses reasonably incurred
by the Lender in connection with such sale or otherwise in connection with this
Pledge Agreement or any of the Obligations, including, but not limited to, all
court costs and the reasonable fees and expenses of the Lender and its legal
counsel, the repayment of all advances made by the Lender on behalf of the
Grantor and as specified to the Grantor and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder;
 
SECOND, to the Lender to the payment in full of all Obligations; and
 
LAST, to the Grantor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
 
9.  The Lender Appointed Attorney-in-Fact. The Grantor hereby appoints the
Lender its attorney-in-fact effective upon the occurrence of an Event of Default
for the purpose of carrying out the provisions of this Pledge Agreement and
taking any action and executing any instrument which the Lender may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Lender shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution in the name
of the Grantor, to ask for, demand, sue for, collect, receive receipt and give
acquittance for any and all moneys due or to become due and under and by virtue
of any Collateral, to endorse checks, drafts, orders and other instruments for
the payment of money payable to the Grantor representing any interest or
dividend, or other distribution payable in respect of the Collateral or any part
thereof or on account thereof and to give full discharge for the same, to
settle, compromise, prosecute or defend any action, claim or proceeding with
respect thereto, and to sell, assign, endorse, pledge, transfer and make any
agreement respecting, or otherwise deal with, the same; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Lender to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Lender, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken by the Lender, or omitted to be
taken with respect to the Collateral or any part thereof shall give rise to any
defense, counterclaim or offset in favor of the Grantor or to any claim or
action against the Lender in the absence of the gross negligence or wilful
misconduct of the Lender.
 
10.  No Waiver. No failure on the part of the Lender to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy by the Lender preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
Lender shall not be deemed to have waived any rights hereunder or under any
other agreement or instrument unless such waiver shall be in writing and signed
by the Lender.
 
11.  Registration, etc. The Grantor agrees that, upon the occurrence and during
the continuance of an Event of Default, if for any reason the Lender desires to
sell any of the Pledged Securities at a public sale, it will, at any time and
from time to time, upon the written request of the Lender, take or to cause the
issuer of such Pledged Securities to take such action and to prepare, distribute
and/or file such documents, as are required or advisable in the opinion of
counsel for the Lender to permit the public sale of such Pledged Securities. The
Grantor further agrees to indemnify, defend and hold harmless the Lender, any
member of the Lender Group (as defined in the LSA) and any underwriter and their
respective officers, directors, affiliates and controlling persons (within the
meaning of Section 20 of the Securities Exchange Act of 1934) from and against
all loss, liability, expenses, costs, fees and disbursements of counsel
(including, without limitation, a reasonable estimate of the cost to the Lender
of legal counsel), and claims (including the costs of investigation) which they
may incur insofar as such loss, liability, expense or claim arises out of or is
based upon any untrue statement of a material fact contained in any prospectus
(or any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any omission to state a material
fact required to be stated therein or necessary to make the statements in any
thereof not misleading, except in so far as the same arises out of any untrue
statement or omission based upon information furnished in writing to the Grantor
or the issuer of such Pledged Securities by the Lender, any member of the Lender
Group or the underwriter expressly for use therein. The Lender (with respect to
such information furnished by it) shall indemnify, defend and hold harmless the
Grantor or the issuer of such Pledged Securities and their respective officers,
directors, affiliates and controlling persons (within the meaning of Section 20
of the Securities Exchange Act of1934) upon the same terms as are applicable to
the Grantor pursuant hereto. The Grantor further agrees to use its best efforts
to qualify, file or register, or cause the issuer of such Pledged Securities to
qualify, file or register, any of the Pledged Securities under the Blue Sky or
other securities laws of such states as may be requested by the Lender upon the
occurrence and during the continuance of an Event of Default and keep effective,
or cause to be kept effective, all such qualifications, filings or
registrations. The Grantor will bear all costs and expenses of carrying out its
obligations under this Section 11. The Grantor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 11 and that such30997105.WPD 10failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 11 may be specifically enforced.
 
12.  Security Interest Absolute. All rights of the Lender hereunder, the grant
of a security interest in the Collateral and all obligations of the Grantor
hereunder, shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the LSA, the Guarantee, any agreement with respect
to any of the Obligations or any other agreement or instrument relating to any
of the foregoing, (ii) any change in time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the LSA, the Guarantee or any
other agreement or instrument, (iii) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guarantee, for all or any of the Obligations or (iv) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, the Grantor in respect of the Obligations or in respect of this
Pledge Agreement.
 
13.  Lender’s Fees and Expenses. The Grantor shall be obligated to, upon demand,
pay to the Lender the amount of any and all reasonable expenses, including the
reasonable fees and expenses of their respective counsel and of any experts or
agents which the Lender may incur in connection with (i) the negotiation,
preparation, execution and delivery and administration of this Pledge Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Lender hereunder or (iv) the failure by the Grantor to
perform or observe any of the provisions hereof. In addition, the Grantor
indemnifies and holds the Lender harmless from and against any and all liability
incurred by the Lender hereunder or in connection herewith, unless such
liability shall be due to the gross negligence or wilful misconduct of the
Lender, as the case may be. Any such amounts payable as provided hereunder or
thereunder shall be additional Obligations secured hereby.
 
14.  Termination. This Pledge Agreement shall terminate when (a) all of the
Obligations have been fully paid in immediately available funds and (b) the
Lender has no further commitment to make any advances under the LSA, at which
time the Lender shall reassign and deliver to the Grantor, or to such person or
persons as the Grantor shall designate, against receipt, such of the Collateral
(if any) as shall not have been sold or otherwise still be held by it hereunder,
together with appropriate instruments of reassignment and release, including
delivery of Uniform Commercial Code termination statements and similar documents
reasonably requested by the Grantor; provided, however, that all indemnities of
the Grantor contained in this Pledge Agreement shall survive, and remain
operative and in full force and effect regardless of, the termination of this
Pledge Agreement. Any such reassignment shall be without recourse to or warranty
by the Lender and at the expense of the Grantor.
 
15.  Notices. All communications and notices hereunder shall be in writing and
given as provided in the LSA (with respect to the Grantor, to the address of the
Authorized Representative as set forth in the Loan Agreement).
 
16.  Further Assurances. The Grantor agrees to do such further acts and things,
and to execute and deliver such additional conveyances, assignments, agreements
and instruments, as the Lender may at any time reasonably request in connection
with the administration and enforcement of this Pledge Agreement or with respect
to the Collateral or any part thereof or in order better to assure and confirm
unto the Lender its rights and remedies hereunder.
 
17.  ASSIGNABILITY. NEITHER THE GRANTOR NOR ITS SUCCESSORS AND ASSIGNS SHALL
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF THE LENDER. THE GRANTOR HEREBY ACKNOWLEDGES AND
CONFIRMS THAT, AS COLLATERAL SECURITY FOR ANY AND ALL OBLIGATIONS OF THE GRANTOR
PURSUANT TO THE GUARANTEE AND HEREUNDER, THE BORROWER IS GRANTING TO THE LENDER,
WHICH IS FURTHER GRANTING TO ITS LENDERS, A SECURITY INTEREST IN, AND COLLATERAL
ASSIGNMENT OF, THIS PLEDGE AGREEMENT AND ALL OF THE GRANTOR’S RIGHTS, TITLE AND
INTERESTS HEREUNDER , INCLUDING, ALL MONIES DUE OR TO BECOME DUE TO THE GRANTOR,
UNDER OR IN CONNECTION WITH THIS PLEDGE AGREEMENT.
 
18.  Binding Agreement; Assignments. This Pledge Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Grantor shall not be permitted to assign this Pledge Agreement or any
interest herein or in the Collateral, or any part thereof, or otherwise pledge,
encumber or grant any option with respect to the Collateral, or any part
thereof, or any cash or property held by the Lender as Collateral under this
Pledge Agreement.
 
19.  GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF).
 
20.  Severability. In case any one or more of the provisions contained in this
Pledge Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.
 
21.  Counterparts. This Pledge Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument. This Pledge Agreement shall
be effective when a counterpart which bears the signature of the Grantor shall
have been delivered to the Lender.
 
22.  Section Headings. Section headings used herein are for convenience only and
are not to affect the construction of, or be taken into consideration in
interpreting, this Pledge Agreement.
 
[Remainder of page intentionally left blank]
 



       

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge Agreement
as of the day and year first above written.
 

        MATRIA HEALTHCARE, INC.  
   
   
  By:   /s/ Stephen M. Mengert  

--------------------------------------------------------------------------------

Name: Stephen M. Mengert   Title: Vice President Finance and Chief Financial
Officer

 

        HFG HEALTHCO-4, LLC., as Lender  
   
   
  By:   /s/ Mary L. Brady  

--------------------------------------------------------------------------------

Name: Mary L. Brady   Title: Vice President



 